Citation Nr: 1816475	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  13-11 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with alcohol abuse in remission prior to June 8, 2017, and in excess of 70 percent thereafter.  


ATTORNEY FOR THE BOARD

C. Kass, Associate Counsel










INTRODUCTION

The Veteran served on active duty from July 1988 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In March 2015, the Board remanded the claim for further development.  

In November 2015, the Board denied the Veteran's claim.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In November 2016, the Court vacated the Board's November 2015 denial and remanded the matter to the Board for compliance with the instructions included in the Memorandum Decision.  In May 2017, the Board remanded the appeal in compliance with the Court's Memorandum Decision.  The Board finds that there has been substantial compliance with the prior remand.

In November 2017, the RO increased his rating to 50 percent February 2010 and 70 percent effective June 8, 2017.  

The Veteran has revoked his prior representation and proceeds without representation.


FINDING OF FACT

Throughout the appeal,  the Veteran's PTSD manifested mainly by flashbacks, insomnia, nightmares, irritability, anger, anxiety, depression, suspiciousness, panic attacks, and auditory and visual hallucinations; the Veteran previously had suicidal thoughts..




CONCLUSIONS OF LAW

Effective February 10, 2010, the criteria for a disability rating of 70 percent for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, DC 9411 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA satisfied the duty to notify in this appeal, and the Veteran has asserted any error as to this duty.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  With regard to the duty to assist, the relevant records have been obtained. 

The Veteran was provided with several VA examination regarding his claim in July 2011, June 2014, and June 2017.  The Board finds these examinations to be adequate upon which to adjudicate the merits of this appeal.  

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.§1155; 38 C.F.R. § 4.1.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 ; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The RO has rated the Veteran's PTSD under the General Rating Formula for Mental Disorders, which assigns ratings based on particular symptoms and the resulting functional impairment(s).  See 38 C.F.R § 4.130, Diagnostic Code 9411 (PTSD).  The General Rating Formula is as follows:

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In February 2010, a private evaluation diagnosed PTSD.  The Veteran had flashbacks, nightmares, insomnia, inability to focus, inability to calm down, fear, anxiety, irritability, anger, and depression.  The Veteran also reported suicidal ideation, which had decreased at that time.  He previously thought of suicide and thought about taking his own life.  The Veteran was married for one year before his wife left him because she felt his personality changed after he gave up alcohol.  He stopped drinking in 1999.  The Veteran reported that he did not socialize.  He was working at a tire company 10 years.  

In July 2011, a VA examiner found that his PTSD symptoms were depression, irritability, difficulty sleeping, anger, suspicion of others, not enjoying recreational activities, and hypervigilance.  He did not have hallucinations, violent behavior, or suicidal attempts or ideations.  The Veteran reported that his first marriage ended due to anger and irritability.  He had remarried and reported a fair relationship with his two children and three stepchildren.  

From May 2012, VA treatment records showed consistent panic attacks and auditory and visual hallucinations.  

In September 2012, the Veteran reported limited socialization, even with his wife.  

In June 2014, a VA examiner found the Veteran had occupation and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although general functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran remained sober.  He had symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, nightmares.  The Veteran reported that he had nightmares, and avoided crowds and the movies.  He continued working a fulltime job at the tire company.  

In April 2016, the Veteran reported that he experienced visual hallucinations of dead bodies twice a week.  

In June 2017, a VA examiner concluded that the Veteran's PTSD produced occupational and social impairment with reduced reliability and productivity.  He reported feelings of isolation, and that he had minimal social contacts.  The examiner noted that his symptoms included irritability, recklessness, hypervigilance, an exaggerated startle response, problems with concentration, difficulty sleeping, depressed mood, anxiety, suspiciousness, flattened affect, and difficulty establishing and maintaining relationships.  He continued working fulltime job at the tire company.  

On review of the record, the Board finds that a 70 percent rating is warranted throughout the appeal period; that is, from the date of service connection (February 10, 2010).   The psychiatric disability has manifested by flashbacks, insomnia, nightmares, irritability, anger, depression, and occasional suicidal ideations.  The Court has indicated that the presence of suicidal ideation alone may cause occupational and social impairment with deficiencies in most areas.  See Bankhead v. Shulkin, 29 Vet. App. 10 (2017).  Although cognizant that the disability has changed in manifestations throughout the appeal period, the Board finds that the overall impact of this disability warrants the assignment of the 70 percent rating from the date of service connection.  

A higher rating is not warranted because the Veteran does not have total occupational and social impairment.  The Board has carefully considered the level of impairment contemplated by the various levels delineated in the rating schedule.  The Board has considered the lay and medical evidence of the occupational and social impairment, including those symptoms listed in the rating criteria and those that are not.  The evidence shows the Veteran worked at the same company throughout the appeal period.  Although the Veteran had limited social contacts, he maintained a relationship with family.  Careful review of this evidence, to include consideration of the Veteran's continued demonstrated social ability and occupational ability, as indicated by his fulltime employment, demonstrates that the disability has not manifested by total social and occupational impairment at any period in appellate status.

Accordingly, the Board finds that a 70 percent rating is warranted from the date of service connection, February 20, 2010..  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2016).


ORDER

From February 10, 2010, a rating of 70 percent for PTSD, but no higher, is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


